Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find that there is no basis to disturb the jury’s determination. The jury properly credited the testimony of the People’s witnesses over defendant’s testimony. We thus conclude that defendant’s conviction of two counts of assault in the first degree is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further find that County Court’s charge on reasonable doubt was not unbalanced and that "the jury, hearing the whole charge, would have gathered from its language the correct rule to have been applied in arriving at its verdict” (People v Canty, 60 NY2d 830, 832; see, People v Walker, 104 AD2d 573, 574).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Erie County Court, D’Amico, J. — Assault, 1st Degree.) Present— Callahan, J. P., Boomer, Balio, Lawton and Doerr, JJ.